Per Curiam:
This case reaches us on plaintiff’s exception to the denial on October 23, 1970 by the Superior Court (King, J.) of the prayer for a temporary injunction. The trial court made no findings and the record does not disclose the basis for the order made. See Poisson v. Manchester, 101 N.H. 72, 75, 133 A.2d 503, 505 (1957). Cf Annot., 24 A.L.R.2d 850 ( 1952). On the record before us, we are unable to say that the action of the trial court was in error.

Exceptions overruled; remanded.

Kenison, C.J., did not sit; Grimes, J., concurred with the understanding that the order is without prejudice to further proceed - ings in the superior court.